346 F.2d 569
MILLER HARNESS COMPANY, Inc., Appellant,v.H. EISER, INC.
No. 15201.
United States Court of Appeals Third Circuit.
Argued June 11, 1965.Decided June 22, 1965.

Appeal from the United States District Court for the District of New Jersey; Thomas F. Meaney, Judge.
Bernard Jaffe, Axelrod & Jaffe, New York City (Stavis, Richardson, Koenigsberg & Rossmoore, Newark, N.J., and Axelrod & Jaffe, New York City, on the brief), for appellant.
Harry Sommers, Newark, N.J., for appellee.
Before KALODNER, HASTIE and SMITH, Circuit Judges.
PER CURIAM.


1
We cannot say on the present record that the District Court's denial of a preliminary injunction constituted an abuse of discretion.  At the same time we are of the view that the interest of justice will be served by as prompt a final hearing of this case as circumstances will permit.


2
The Order of the District Court will be affirmed.